Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because it contains limitations in ll. 7-12 that can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (storage media, processors, and memory) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim also includes extra-solution activity (see MPEP 2106.05(g)) in ll. 2-6 insufficient to amount to significantly more than the abstract idea that only receives data which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). Finally, the claim recites non-functional descriptive language in ll. 3-4 which merely further defines the application workload. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter. See claim 1 below for the examiner’s analysis:

Claim 1. A computer-implemented method comprising: 
	receiving, by one or more processors, a request to allocate an application workload to a mainframe platform and a distributed computing platform (extra-solution activity of receiving data), the application workload including a plurality of work units (non-functional descriptive language merely further defining the application workload); 
	collecting, by one or more processors, performance and cost data associated with the application workload, the mainframe platform, and the distributed computing platform (extra-solution activity of receiving data); 
	determining, by one or more processors, the mainframe platform and the distributed computing platform for the plurality of work units of the application workload, based on the analysis of the performance and cost data (mental process of deciding); and 
	allocating, by one or more processors, the plurality of work units of the application workload to run on the mainframe platform and the distributed computing platform respectively to balance performance and cost in real time (mental process of reserving or setting aside i.e. allocating work units which can also be performed using pen and paper by creating for example a table with one column listing the work units and the other column listing a respective platform for the task to resource assignment. Notice that the claim language includes the intended language “to run” and “to balance” such that the work units are never actually executed using or on the platforms. Thus, the balanced performance and cost is not realized).

As per claims 2-7, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-7 recite the same abstract idea of claim 1. Claims 2-7 recite additional mental processes (claims 2-3 and 6), insignificant extra-solution activity (claim 7), and non-functional descriptive language (claims 4-5). Therefore, the aforementioned claims 2-7 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 8-20, they have similar limitations as claims 1-7 above, and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (US 10,841,236) (hereinafter Jin).

As per claim 1, Jin teaches a computer-implemented method comprising: 
	receiving, by one or more processors, a request to allocate an application workload to a mainframe platform (col. 23, ll. 40 mainframe computer) and a distributed computing platform (col. 15, ll. 34-55 jobs distributed to different hardware), the application workload including a plurality of work units (fig. 4, block 412 and col. 7, ll. 33-36 receive job requests and distribute  the jobs associated with the requests to the one or more computing clusters); 
	collecting, by one or more processors, performance (col. 11, ll. 25-28 historical data indicating performance of job) and cost data associated with the application workload (col. 9, ll. 18-25 job metadata specifies cost for the job), the mainframe platform, and the distributed computing platform (col. 4, ll. 44 to col. 5, ll. 7 determine cost and performance measures of using different providers); 
	determining, by one or more processors, the mainframe platform and the distributed computing platform for the plurality of work units of the application workload, based on the analysis of the performance and cost data (col. 5, ll. 7-31 utilize job resource requirements and resource attributes to optimally distribute jobs to resources that best satisfies objectives to maximize resource utilization based at least upon cost and performance measures of the jobs and resources); and 
	allocating, by one or more processors, the plurality of work units of the application workload to run on the mainframe platform and the distributed computing platform respectively to balance performance and cost in real time (col. 10, ll. 24-50; col. 15, ll. 56 to col. 16, ll. 6; and col. 16, ll. 29 to col. 17, ll. 19 allocate jobs to various different resources that best balances the cost and performance of the jobs and resources).

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Benjamin et al. (US 11,016,889) (hereinafter Benjamin).

As per claim 2, the combination of references above teaches: 
	determining, by one or more processors, that historical data related to the application workload exists in a repository (Jin col. 11, ll. 13-40); 
	verifying, by one or more processors, the historical data related to the application workload (Benjamin col. 12, ll. 60-62); and 
	prioritizing, by one or more processors, the mainframe and distributed computing platforms for the plurality of work units of the application workload based on the historical data (Jin col. 1, ll. 64 to col. 2, ll. 13 utilize historical data to determine distribution of jobs to different resources).

Benjamin and Jin are both concerned with task execution in a computing environment. Jin teaches balancing cost and performance for optimally allocating jobs to different resources while Benjamin teaches verifying historical data related to workloads. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin in view of Benjamin because it would provide a way to determine an improved or optimal distribution of jobs among the network computing service providers that satisfies or best satisfies one or more objective functions. These objective functions may be based on time, cost, performance, or other objectives that can be optimized using the job management system to distribute the jobs.

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Konik et al. (US 2013/0263117) (hereinafter Konik), and Jackson (US 9,495,222).

As per claim 3, the combination of references above teaches: 
	determining, by one or more processors, that no historical data related to the application workload exists in a repository (Konik [0050] determine that historical data does not exist); 
	performing, by one or more processors, a cost estimation of the plurality of work units of the application workload to the mainframe and distributed computing platforms (Konik [0051]-[0052] determine a cost estimation); and 
	prioritizing, by one or more processors, the mainframe and distributed computing platforms for the plurality of work units of the application workload based on the cost estimation (Jackson abstract utilize expected performance and cost to reallocate workloads within a computing environment).

Konik and Jin are both concerned with task execution in a computing environment. Jin teaches balancing cost and performance for optimally allocating jobs to different resources while Konik teaches determining that no historical data exists and performing a cost estimation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin in view of Konik because it would provide a way to optimize use of resources in the cloud based not only on past performance or past resource usage but also based on estimates of future resource use, in order to better use cloud resources and allow queries to execute faster and more efficiently.

Jackson and Jin are both concerned with task execution in a computing environment. Jin teaches balancing cost and performance for optimally allocating jobs to different resources while Jackson teaches utilizing expected performances and costs to reallocate workloads within a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin and Konik in view of Jackson because it would provide the benefit of improved performance by providing for proactive capacity management and proper allocation of shared resources in a virtual server infrastructure to avoid bottlenecks in CPU, memory, storage, and disk I/O, while providing the benefit of avoiding performance problems and costly downtime events. It would also provide the benefit of avoiding over-allocating resources that can drive up cost per virtual machine. This can lead to lower capital expenses due to more efficient use of computing resources, high availability of computing resources, better management of computing resources, increased security and/or improved disaster recovery processes.

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Guim et al. (US 2020/0026575) (hereinafter Guim).

As per claim 4, Guim teaches wherein the performance and cost data comprises data selected from the group consisting of: usage, cost, latency, and throughput data ([0140]).

Guim and Jin are both concerned with task execution in a computing environment. Jin teaches balancing cost and performance for optimally allocating jobs to different resources while Guim teaches resource utilization, cost, latency, and throughput data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin in view of Guim because it would provide for the use of edge acceleration resources which may provide significant resource savings on the local device (such as battery), or better response time. For example, an improved response time from the use of edge resources may occur if latency to the edge cloud, plus the time needed to use hardware available on the edge (that is sufficient enough), can outperform or equal the latency of executing the function locally—while satisfying the SLA/SLO. Thus, the selection of local or remote acceleration resources can be used to optimize time with cost considerations.

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Chou et al. (US 2019/0155652) (hereinafter Chou).

As per claim 5, Chou teaches wherein the performance and cost data comprises data selected from the group consisting of: process priority, processing index, data requirement, connectivity, system affinity, server health, management, and business data ([0034]-[0037] and [0046]-[0049]).

Chou and Jin are both concerned with task execution in a computing environment. Jin teaches balancing cost and performance for optimally allocating jobs to different resources while Chou teaches task priority, work requirements, CPU affinity, and resource health. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin in view of Chou because it would provide for a way of dynamically assigning a task and dynamically providing resources such that the resource-management device does not need to monitor the status of each resource provisioning device, and only needs to propose the work requirements, so that the resource-management device may assign the task automatically according to the respective status and the task weight scores provided by the resource provisioning devices. The operational burden of the resource-management device can be reduced, and the efficiency of assigning the task is increased.

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Kozlovsky et al. (US 10,891,201) (hereinafter Kozlovsky)

As per claim 6, Kozlovsky teaches wherein determining the mainframe and distributed computing platforms for the plurality of work units of the application workload comprises: in response to determining two or more platforms provide a same cost, selecting an option with a higher performance history for a type of workload associated with the application workload; and in response to determining two or more platforms provide same performance characteristics, selecting the option with a lower cost (col. 1, ll. 21-41 provide different tiered resources which can be combined having various performances and costs and choose and optimal placement of tasks on the combined resources to achieve both the highest performance and lowest cost balance).

Kozlovsky and Jin are both concerned with task execution in a computing environment. Jin teaches balancing cost and performance for optimally allocating jobs to different resources while Kozlovsky also teaches balancing performance and cost during task to resource allocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin in view of Kozlovsky because it would provide a way of warming-up data storage to tune itself for the most efficient and cost effective execution of workload profile which can have significant benefits over traditional storage systems. The acquisition costs of such a system can be approximately half the cost of a traditional storage system and the physical footprint can be reduced 2-3 times, while keeping performance at the same or higher level in typical transactional workload environment.

As per claim 13, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Janssen et al. (US 2016/0300024) (hereinafter Janssen).

As per claim 7, Janssen teaches dynamically updating historical data associated with the application workload ([0090]).

Janssen and Jin are both concerned with task execution in a computing environment. Jin teaches balancing cost and performance for optimally allocating jobs to different resources while Janssen teaches updating historical data associated with workloads. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin in view of Janssen because it would provide a way to determine an improved or optimal distribution of jobs among the network computing service providers that satisfies or best satisfies one or more objective functions. These objective functions may be based on time, cost, performance, or other objectives that can be optimized using the job management system to distribute the jobs.

As per claim 14, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Weinman (US 8,412,882) discloses optimized job scheduling and execution in a distributed computing grid.

Luss (US 2008/0071894) discloses optimal content distribution in tree networks.

Brill (US 2017/0308411) discloses and optimal task scheduler.

Balasubramanian et al. (US 8,032,846) disclose efficient provisioning of resources for tasks.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            November 21, 2022